DETAILED ACTION
This office action is in response to the amendments filed on 05/12/2022.
Claims 3, 5-7, 11-14, 16-26 are cancelled.
Claims 1-2, 4, 8-10, 15, are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 05/12/2022 in Remarks pg. 6-9 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “However, in both Chen and Seidman, it appears that all of the components are included in a same system/environment that may be considered an IoT system. For example, FIG. 1 of Chen, which is reproduced below, clearly shows that the IoT device 140 and the end device 150 (i.e., the alleged computing device) are both in the environment 100 (see also paragraph [0016] of Chen). It should be particularly noted that paragraph [0013] of Chen explicitly discloses that "[t]he Internet-of Things (IoT) environment provides massive amounts of data" (emphasis added). Thus, although Chen does not explicitly describe the environment 100 as shown in FIG. 1 thereof as an "IoT" environment/system, one of ordinary skill in the art, based on the teaching of Chen, would clearly understand that the environment 100 constitutes the IoT environment as described in paragraph [0013] of Chen. In other words, Chen explicitly teaches that the end device 150 (i.e., the alleged computing device) as a part of the IoT environment/system. 
Similarly, paragraph [0030] of Seidman explicitly discloses that "FIG. 3 illustrates a code generation compiler architecture 300 that facilitates the automated generation of code for an IoT system, such as IoT system 107, which includes the end nodes 100, the servers 101/103/104, and the access devices 105." (Emphasis added.) In other words, Seidman expliclity teaches that the access device 105 (i.e., the alleged computing device) as a part of the IoT system 107. 
Accordingly, Chen and Seidman, taken along or in combination, fail to teach or suggest the limitations of "an internet-of-things (17) system formed by an IoT device having a plurality of capabilities" and "a computing device communicatively connected with the cloud driver at the cloud network, wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network, and the computing device is not a part of the IoT system" as recited in amended claim 1.”
In response to [a], applicant essentially argues that because Chen and Seidman both show the computing device as a part of an IoT system, the new limitations of “an internet-of-things (IoT) system formed by an IoT device having a plurality of capabilities… and the computing device is not a part of the IoT system” cannot be met.
Examiner disagrees with this assessment.  Under broadest reasonable interpretation, an IoT system as defined by the claim is that it is formed by an IoT device, and that is its only description in the claim.  Therefore under broadest reasonable interpretation, the IoT system is the IoT device itself.
In both cases of Chen and Seiman, it is clearly shown that the computing device and the IoT device are sperate entities.  
Chen: an internet-of-things (IoT) system formed by an IoT device having a plurality of capabilities (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.” the iot system is defined as having a single iot device, therefore iot device 140 is the iot system.)
Chen: the computing device is not a part of the IoT system (Chen: Fig. 5 para.0052-para.0053 “As shown in FIG. 5, a resource manager 520 may communicate with end devices 150 and/or applications 152. For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122.” as defined above, the IoT system is only described as comprising a single IoT device.  As the computing device 150 is not a part of IoT device 140, computing device 150 is not a part of the IoT system.)
Seidman shows the computing device (Fig.1:105, para.0023 “Applications server 104, which may be one or more computer devices or instantiated virtually in a cloud, can provide for access to the operating system of web service platform server 103 for platform administrators, and can alternatively or cumulatively provide a portal for end nodes 100 via user/control/client/access devices (“access devices”) 105. In some approaches, the portal will be a web portal. As drawn, access devices 105 comprise a smartphone and a desktop computer.”)
Seidman: the IoT device (Seidman: Fig.1:105 “FIG. 1 illustrates an end-to-end IoT platform providing intelligent functionality to multiple end nodes 100 through one or more servers and/or user/client/access devices. As illustrated, end nodes 100 are devices, such as cameras, sensors, power outlets, and household appliances (among others), that are connected to a device server 101, which may be one or more physical computer devices or instantiated virtually in cloud 102” each end node 100 device is an iot device in the end to end iot platform.)
As the IoT system in each independent claim has a single requirement of an IoT device for the IoT system, it can clearly be seen in both Seidman and Chen that there exists an iot device, 140 in Chen, and 100 in Seidman, that are a separate device than their respective computing devices, 150 in Chen and 104 in Seidman.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8, 9, 10, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen, US 2019/0028349 A1) in view of Advantech (“MQTT Topics and JSON Data Format”, NPL 2016) further in view of Loeb et al. (hereinafter Loeb, US 2018/0205793 A1) further in view of Seidman (US 2016/0274870 A1). 
Regarding Claim 1, Chen discloses A system, comprising: 
an internet-of-things (IoT) system formed by an IoT device having a plurality of capabilities (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.” the iot system is defined as having a single iot device, therefore iot device 140 is the iot system.); 
a cloud driver (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0016 “Service network 120 may have multiple network elements including, but not limited to, a data service platform 122 and an IoT portal 124.” para.0022 “For example, service network 120 may include … a cloud network”) 
provided at a cloud network (Chen: Fig. 1 Service network 120, para.0016 “Service network 120 may have multiple network elements including, but not limited to, a data service platform 122 and an IoT portal 124.” Chen: para.0022 service network 120 can be cloud network), 
wherein the IoT device is configured to be communicatively connected to the cloud driver (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0022 “For example, service network 120 may include … a cloud network” ) at the cloud network (Chen: para.0027 “ For example, IoT device 140 may transmit IoT data to data service platform 122 as a part of an IoT data service and receive data from IoT portal 124 as a part of an IoT management service.” para.0022 “For example, service network 120 may include … a cloud network” the data service platform 122 is in a service network 120, which is situated in a cloud network, and is able to receive data from iot device 140, therefore they are communicatively connected.), 
and a computing device communicatively connected with the cloud driver at the cloud network (Chen: Fig.5 150 para.0053 “For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” It can be seen in view of Fig. 1 that Data Service Platform 122 exists in service network 120, and para.0022 shows that network 120 can be a cloud network.  Therefore the computing device 150 is communicatively connected with the cloud driver at the cloud network.  ),
and the computing device is not a part of the IoT system (Chen: Fig. 5 para.0052-para.0053 “As shown in FIG. 5, a resource manager 520 may communicate with end devices 150 and/or applications 152. For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122.” as defined above, the IoT system is only described as comprising a single IoT device.  As the computing device 150 is not a part of IoT device 140, computing device 150 is not a part of the IoT system.)
wherein the cloud driver is configured to receive the capabilities of the IoT device (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Para.0039 “Model importer/exporter 230 may import and export data models for data model layer 210. For example, model importer/exporter 230 may interface with IoT portal 124 to bring in customer device models for use by data model layer 210.” para.0022 “For example, service network 120 may include … a cloud network”) 
store the capabilities of the IoT device (Chen: para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device. When defining the dynamic model, a customer may select capabilities from a published listing of device capabilities identified by a service provider. “ models consist of capabilities of IOT device) 
such that the capabilities of the IoT device is accessible to an end user of the IoT device (Chen para.0047 “Public model catalog 340 may include data models for access by any customer (e.g., any customer of the service provider). For example, models in public model catalog 340 may include models submitted by customers and approved by a standards body, as described further herein.” Customers have access to the models, which contain capability information, para.0015. ); and 
remotely communicate with the IoT device based on the capabilities of the IoT device (Chen: para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122. IoT data stream 506 may be provided in a customer format (e.g., not normalized) that includes capabilities associated with the IoT data and other metadata. “ adaptor 202 is part of  data service platform 122, as seen in fig. 2, and receives iot data from iot devices including capability information.).
While Chen discloses receiving and storing the capabilities of the IoT device, Chen does not explicitly disclose wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; wherein the cloud driver is configured to receive the capabilities of the IoT device in a human readable template format, and store the capabilities of the IoT device in the human readable template format; and wherein communication between the cloud driver and the IoT device is in a format different from the human-readable template format; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
 Advantech discloses the capabilities of the IoT device in a human readable template format (Advantach pg. 11 “Data Format (specified in JSON Schema)” “These topics are used to control the digital outputs on the sensors that support them. These requests need to be published to the broker handling the Wzzard Sensor network.”, for example in pg. 14 shows in JSON Schema section, Bluetooth capabilties), 
wherein communication between the broker and the IoT device is in a format different from the human-readable template format (Advantech: pg. 6 “This document contains the messaging details for accessing the published data and controls that are available on the Wzzard Sensor. The sensor uses the MQTT protocol containing data in a JSON format for all of the data being sent across the sensor network. MQTT is a lightweight broker based publish/subscribe messaging protocol designed for use on low bandwidth networks. JSON is an open standard format that contains data objects consisting of attribute-value pairs in human readable text..” it can be seen that the communication between the sensor the broker are in MQTT protocol, which is in JSON format and not JSON schema.).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine Chen with Advantech in order to incorporate the capabilities of the IoT device being in a human readable template format, and wherein communication between the broker and the IoT device is in a format different from the human-readable template format.
It would have been obvious to one of ordinary skill in the art to perform Simple substitution of one known element, (i.e. unspecified model format of IoT devices and data format of communication between iot devices and cloud driver), for another, (i.e. JSON schema for model format and JSON for sensor communication) to obtain predictable results of defining a how a sensor is configured and how it communicates.
However Chen-Advantech does not explicitly disclose the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
Loeb discloses wherein the IoT device is a complex device (Loeb: para.0062 Fig. 2 “FIG. 2 is a diagram of an example advanced IoT environment 200 containing multiple IoT devices, appliances, and applications” the multiple Iot devices, appliances application is the IoT device) 
formed by a plurality of sensors and a plurality of actuators, interactive with one another (Loeb: para.0062 “For example, an advanced IoT environment may have multiple types of IoT sensors and actuators attached to appliances and devices (e.g., IoT devices) supporting multiple types of applications.”, para.0115 “Example use cases of an auto-profiling and cooperative IoT operation management system are described below. In an example use case, detection of air-conditioner performance degradation based on IoT sensor data profiling and interdependency analysis is performed to alert users and/or control the setting of IoT actuators automatically. Some advantages of using the profiling and IDG in this scenario are described below.” para.0077 “interdependency analysis; coordination of the control of remote IoT actuators (e.g., by sending control messages to actuators in response to detecting a pattern of data or a pattern of interdependency between data, states, and/or state transitions)” various types of sensors, can trigger actuator events to trigger and therefore are interactive.)
the sensors comprise a first sensor and a second sensor (Loeb: para.0062 “indoor location tracking device(s) 202; windows with contact sensor(s) 204 (similarly, doors can have contact sensors);” para.0070 “In an example, an indoor temperature sensor in a smart IoT device 406 may produce temperature readings which may be communicated to environment IoT sensor behavior model profiler 408 as environment sensor data” the system supports the use of various types of sensors, shows in Fig. 4 and 2.), 
the actuators comprise a first actuator and a second actuator (Loeb: para.0062 “local heater(s) for remote room(s) 206; fan(s) to lower temperature 208; smart vent control(s) 210; heat generating appliance(s) 212 such as a range; shut off vent control(s) 214; and/or fitness equipment such as a treadmill 216”  vents, heaters, and other device controllers, the actuators, can be triggered based on sensor data.), 
the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.), 
the capabilities of each of the actuators comprise an action (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree., or send a signal to turn off smart lighting in a particular room). The profiling and action control manager system 500 may include external apps and services 522.” the actuators have associated controllable actions.),  
the action of the first actuator is configured to create the triggering condition of the first sensor (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree”  the action of a first actuator can cause a thermostat temperature change.  This for example could affect the indoor temperature sensor), and 
the event of the second sensor is configured to trigger the action of the second actuator (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech and Loeb in order to incorporate wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
One of ordinary skill in the art would have been motivated to combine and apply the techniques of Chen-Advantech to Loeb because of the expected benefit of using a known technique to improve similar devices in the same way.  Chen-Advantech shows advancement in the art in the field of IoT devices by managing devices over a remote network, such as in Chen para.0013-para.0015.  It would have been obvious to apply this technique to Loeb which teaches a base device, i.e. IoT device (Loeb: para.0062.), that is same type of device that is improved upon in by the teachings of Chen.  Therefore it would have been obvious to apply the teachings of Chen that is known to improve IoT devices to the IoT devices of Loeb.
However Chen-Advantech-Loeb does not explicitly disclose the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
Seidman discloses the computing device (Seidman: Fig.1:105, para.0023 “Applications server 104, which may be one or more computer devices or instantiated virtually in a cloud, can provide for access to the operating system of web service platform server 103 for platform administrators, and can alternatively or cumulatively provide a portal for end nodes 100 via user/control/client/access devices (“access devices”) 105. In some approaches, the portal will be a web portal. As drawn, access devices 105 comprise a smartphone and a desktop computer.”), 
the cloud network (Seidman: Fig. 1:102, para.0022 “Device server 101 is in communication with a web service platform server 103 which may also be one or more physical computer devices or instantiated virtually in cloud 102.” ) and 
the IoT device (Seidman: Fig.1:105 “FIG. 1 illustrates an end-to-end IoT platform providing intelligent functionality to multiple end nodes 100 through one or more servers and/or user/client/access devices. As illustrated, end nodes 100 are devices, such as cameras, sensors, power outlets, and household appliances (among others), that are connected to a device server 101, which may be one or more physical computer devices or instantiated virtually in cloud 102” each end node 100 device is an iot device in the end to end iot platform.)
are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network (Seidman: fig. 1 para.0023 “As such, access devices 105 in FIG. 1 are meant to illustrate the fact that the access devices 105 can provide connectivity to end nodes 100, e.g., via a web portal in a basic web browser running on any computer, or via an app on a smartphone specifically designed for that purpose. Access devices 105 can comprise any device capable of instantiating a web portal, and more generally can be any device capable of accessing the Internet. ... In some approaches, the applications server 104 communicates with the web service platform sever 103 via a unified web service application program interface (API) 106. …Application server 104 could alternatively communicate directly with device server 101 via unified web service API 106, and the functionality of device server 101 and web service platform server 103 could be provided by a single server. Additionally, in some embodiments, the functionality of the device server 101, the web service platform server 103, and the application server 104 could be provided by a single server.” it can be seen in the above sections, that access devices 105 and iot devices 100, are separated by cloud network 102, as established in para.0022 “in cloud 102”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech-Loeb with Seidman in order to incorporate the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing additional management services at the cloud network as well as offloading processing of iot device data to the cloud (Seidman: para.0022-para.0023, para.0029, para.0057)

Regarding Claim 2 Chen-Advantech- Loeb-Seidman discloses claim 1 as set forth above.
Chen-Advantech- Loeb further discloses wherein the computing device is configured to: 
define the capabilities of the IoT device in the human readable template format (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. It can be seen in the first table on pg. 11 that the data format for the sensor is set in JSON Schema, and further shown in each configuration in the document the JSON schema that defines the device outputs.); and 
send the capabilities of the IoT device in the human readable template format (Advantech pg. 11 “Data Format (specified in JSON Schema)”) from the computing device to the cloud driver at the cloud network (Chen: para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122)  (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. The capabilities of the iot devices are designed on end devices 150, and communicated to IOT Portal 124), 
such that the capabilities of the IoT device in the human readable template format (Advantech pg. 11 “Data Format (specified in JSON Schema)”) are added in the cloud driver to be accessible to an end user of the IoT device (Chen para.0047 “Public model catalog 340 may include data models for access by any customer (e.g., any customer of the service provider). For example, models in public model catalog 340 may include models submitted by customers and approved by a standards body, as described further herein.” Customers have access to the models, which contain capability information, para.0015. ).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine Chen-Advantech- Loeb-Seidman in order to incorporate wherein the human-readable template format is a JavaScript Object Notation (JSON) Schema format.
It would have been obvious to one of ordinary skill in the art to perform Simple substitution of one known element, (i.e. unspecified model format of IoT devices and data format of communication between iot devices and cloud driver), for another, (i.e. JSON schema for model format) to obtain predictable results of defining a how a sensor is configured and how it communicates.

Regarding Claim 4, Chen-Advantech- Loeb-Seidman discloses claim 2 as set forth above.
Chen further discloses wherein the computing device is configured to be operated by a manufacturer or a vendor of the IoT device (Chen: para.0030 “Users may be considered an operator of end devices 150. For example, a user may be a network administrator, a customer, an IoT device manufacturer, a third party (e.g., a vendor, a merchant, a potential customer), and so forth”).

Regarding Claim 8, Chen discloses A method for dynamically adding capabilities of an internet-of- things (IoT) device (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.”) to a cloud driver(Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0016 “Service network 120 may have multiple network elements including, but not limited to, a data service platform 122 and an IoT portal 124.” para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122) , comprising: 
providing a cloud driver at a cloud network (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0016 “Service network 120 may have multiple network elements including, but not limited to, a data service platform 122 and an IoT portal 124.” para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122 ), 
and a computing device (Chen: Fig.1 150, Fig.5 150)
wherein the IoT device forms an IoT system (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.” the iot system is defined as having a single iot device, therefore iot device 140 is the iot system.), 
the IoT device is configured to be communicatively connected to the cloud driver at the cloud network (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122) at the cloud network (Chen: para.0027 “ For example, IoT device 140 may transmit IoT data to data service platform 122 as a part of an IoT data service and receive data from IoT portal 124 as a part of an IoT management service. “ para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122); 
and the computing device is communicatively connected with the cloud driver at the cloud network  (Chen: Fig.5 150 para.0053 “For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” It can be seen in view of Fig. 1 that Data Service Platform 122 exists in service network 120, and para.0022 shows that network 120 can be a cloud network.  Therefore the computing device 150 is communicatively connected with the cloud driver at the cloud network.  )
and the computing device is not a part of the IoT system (Chen: Fig. 5 para.0052-para.0053 “As shown in FIG. 5, a resource manager 520 may communicate with end devices 150 and/or applications 152. For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122.” as defined above, the IoT system is only described as comprising a single IoT device.  As the computing device 150 is not a part of IoT device 140, computing device 150 is not a part of the IoT system.)
receiving, by the cloud driver, capabilities of the IoT device (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Para.0039 “Model importer/exporter 230 may import and export data models for data model layer 210. For example, model importer/exporter 230 may interface with IoT portal 124 to bring in customer device models for use by data model layer 210.”, para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122) 
storing, by the cloud driver (Chen: para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device. When defining the dynamic model, a customer may select capabilities from a published listing of device capabilities identified by a service provider. “ models consist of capabilities of IOT device, para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122), 
the capabilities of the IoT device (Chen: para.0046 “Private model repository 330 may include data models for access by a particular customer.” para.0047 “Public model catalog 340 may include data models for access by any customer (e.g., any customer of the service provider). For example, models in public model catalog 340 may include models submitted by customers and approved by a standards body, as described further herein.” Models can be stored in a public catalog, or a private repository.), 
such that the capabilities of the IoT device is accessible to an end user of the IoT device (Chen para.0047 “Public model catalog 340 may include data models for access by any customer (e.g., any customer of the service provider). For example, models in public model catalog 340 may include models submitted by customers and approved by a standards body, as described further herein.” Customers have access to the models, which contain capability information, para.0015. ); and 
remotely communicating, by the cloud driver (chen: para.0022 service network 120 can be cloud network, Fig.2, service network 120 includes iot portal 124 and data service platform 122), with the IoT device based on the capabilities of the IoT device (Chen: para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122. IoT data stream 506 may be provided in a customer format (e.g., not normalized) that includes capabilities associated with the IoT data and other metadata. “ adaptor 202 is part of  data service platform 122, as seen in fig. 2, and receives iot data from iot devices including capability information.);
While Chen discloses receiving and storing the capabilities of the IoT device, Chen does not explicitly the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; disclose receiving, by the cloud driver, capabilities of the IoT device in a human readable template format; storing, by the cloud driver, the capabilities of the IoT device in the human readable template format; wherein communication between the cloud driver and the IoT device is in a format different from the human-readable template format; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
Advantech discloses capabilities of the IoT device in a human readable template format (Advantach pg. 11 “Data Format (specified in JSON Schema)” “These topics are used to control the digital outputs on the sensors that support them. These requests need to be published to the broker handling the Wzzard Sensor network.”, for example in pg. 14 shows in JSON Schema section, Bluetooth capabilties)
wherein communication between the broker and the IoT device is in a format different from the human-readable template format (Advantech: pg. 6 “This document contains the messaging details for accessing the published data and controls that are available on the Wzzard Sensor. The sensor uses the MQTT protocol containing data in a JSON format for all of the data being sent across the sensor network. MQTT is a lightweight broker based publish/subscribe messaging protocol designed for use on low bandwidth networks. JSON is an open standard format that contains data objects consisting of attribute-value pairs in human readable text..” it can be seen that the communication between the sensor the broker are in MQTT protocol, which is in JSON format and not JSON schema).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine Chen with Advantech in order to incorporate capabilities of the IoT device in a human readable template format; wherein communication between the broker and the IoT device is in a format different from the human-readable template format.
It would have been obvious to one of ordinary skill in the art to perform Simple substitution of one known element, (i.e. unspecified model format of IoT devices and data format of communication between iot devices and cloud driver), for another, (i.e. JSON schema for model format) to obtain predictable results of defining a how a sensor is configured and how it communicates.
However Chen-Advantech does not explicitly disclose the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
Loeb discloses wherein the IoT device is a complex device (Loeb: para.0062 Fig. 2 “FIG. 2 is a diagram of an example advanced IoT environment 200 containing multiple IoT devices, appliances, and applications” the multiple Iot devices, appliances application is the IoT device) 
formed by a plurality of sensors and a plurality of actuators, interactive with one another (Loeb: para.0062 “For example, an advanced IoT environment may have multiple types of IoT sensors and actuators attached to appliances and devices (e.g., IoT devices) supporting multiple types of applications.”, para.0115 “Example use cases of an auto-profiling and cooperative IoT operation management system are described below. In an example use case, detection of air-conditioner performance degradation based on IoT sensor data profiling and interdependency analysis is performed to alert users and/or control the setting of IoT actuators automatically. Some advantages of using the profiling and IDG in this scenario are described below.” para.0077 “interdependency analysis; coordination of the control of remote IoT actuators (e.g., by sending control messages to actuators in response to detecting a pattern of data or a pattern of interdependency between data, states, and/or state transitions)” various types of sensors, can trigger actuator events to trigger and therefore are interactive.)
the sensors comprise a first sensor and a second sensor (Loeb: para.0062 “indoor location tracking device(s) 202; windows with contact sensor(s) 204 (similarly, doors can have contact sensors);” para.0070 “In an example, an indoor temperature sensor in a smart IoT device 406 may produce temperature readings which may be communicated to environment IoT sensor behavior model profiler 408 as environment sensor data” the system supports the use of various types of sensors, shows in Fig. 4 and 2.), 
the actuators comprise a first actuator and a second actuator (Loeb: para.0062 “local heater(s) for remote room(s) 206; fan(s) to lower temperature 208; smart vent control(s) 210; heat generating appliance(s) 212 such as a range; shut off vent control(s) 214; and/or fitness equipment such as a treadmill 216”  vents, heaters, and other actuators can be triggered based on sensor data.), 
the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.), 
the capabilities of each of the actuators comprise an action (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree., or send a signal to turn off smart lighting in a particular room). The profiling and action control manager system 500 may include external apps and services 522.” the actuators have associated controllable actions.),  
the action of the first actuator is configured to create the triggering condition of the first sensor (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree”  the action of a first actuator can cause a thermostat temperature change.  This for example could affect the indoor temperature sensor), and 
the event of the second sensor is configured to trigger the action of the second actuator (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech and Loeb in order to incorporate wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
One of ordinary skill in the art would have been motivated to combine and apply the techniques of Chen-Advantech to Loeb because of the expected benefit of using a known technique to improve similar devices in the same way.  Chen-Advantech shows advancement in the art in the field of IoT devices by managing devices over a remote network, such as in Chen para.0013-para.0015.  It would have been obvious to apply this technique to Loeb which teaches a base device, i.e. IoT device (Loeb: para.0062.), that is same type of device that is improved upon in by the teachings of Chen.  Therefore it would have been obvious to apply the teachings of Chen that is known to improve IoT devices to the IoT devices of Loeb.
However Chen-Advantech-Loeb does not explicitly disclose the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
Seidman discloses the computing device (Seidman: Fig.1:105, para.0023 “Applications server 104, which may be one or more computer devices or instantiated virtually in a cloud, can provide for access to the operating system of web service platform server 103 for platform administrators, and can alternatively or cumulatively provide a portal for end nodes 100 via user/control/client/access devices (“access devices”) 105. In some approaches, the portal will be a web portal. As drawn, access devices 105 comprise a smartphone and a desktop computer.”), 
the cloud network (Seidman: Fig. 1:102, para.0022 “Device server 101 is in communication with a web service platform server 103 which may also be one or more physical computer devices or instantiated virtually in cloud 102.” ) and 
the IoT device (Seidman: Fig.1:105 “FIG. 1 illustrates an end-to-end IoT platform providing intelligent functionality to multiple end nodes 100 through one or more servers and/or user/client/access devices. As illustrated, end nodes 100 are devices, such as cameras, sensors, power outlets, and household appliances (among others), that are connected to a device server 101, which may be one or more physical computer devices or instantiated virtually in cloud 102” each end node 100 device is an iot device in the end to end iot platform.)
are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network (Seidman: fig. 1 para.0023 “As such, access devices 105 in FIG. 1 are meant to illustrate the fact that the access devices 105 can provide connectivity to end nodes 100, e.g., via a web portal in a basic web browser running on any computer, or via an app on a smartphone specifically designed for that purpose. Access devices 105 can comprise any device capable of instantiating a web portal, and more generally can be any device capable of accessing the Internet. ... In some approaches, the applications server 104 communicates with the web service platform sever 103 via a unified web service application program interface (API) 106. …Application server 104 could alternatively communicate directly with device server 101 via unified web service API 106, and the functionality of device server 101 and web service platform server 103 could be provided by a single server. Additionally, in some embodiments, the functionality of the device server 101, the web service platform server 103, and the application server 104 could be provided by a single server.” it can be seen in the above sections, that access devices 105 and iot devices 100, are separated by cloud network 102, as established in para.0022 “in cloud 102”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech-Loeb with Seidman in order to incorporate the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing additional management services at the cloud network as well as offloading processing of iot device data to the cloud (Seidman: para.0022-para.0023, para.0029, para.0057).

Regarding Claim 9, Chen-Advantech- Loeb-Seidman discloses claim 8 as set forth above.
Chen-Advantech further discloses wherein the capabilities of the IoT device is defined in the human readable template format at the computing device (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. It can be seen in the first table on pg. 11 that the data format for the sensor is set in JSON Schema, and further shown in each configuration in the document the JSON schema that defines the device outputs.), and 
sent by the computing Response Dated September 5, 2019Reply to Office Action of June 27, 2019device to the cloud driver at the cloud network(Chen: para.0022 service network 120 can be cloud network)  (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. The capabilities of the iot devices are designed on end devices 150, and communicated to IOT Portal 124)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine Chen with Advantech in order to incorporate wherein the human-readable template format is a JavaScript Object Notation (JSON) Schema format.
It would have been obvious to one of ordinary skill in the art to perform Simple substitution of one known element, (i.e. unspecified model format of IoT devices and data format of communication between iot devices and cloud driver), for another, (i.e. JSON schema for model format and JSON for sensor communication) to obtain predictable results of defining a how a sensor is configured and how it communicates.

Regarding Claim 10, Chen-Advantech- Loeb-Seidman discloses claim 8 as set forth above.
Chen further discloses wherein the computing device is configured to be operated by a manufacturer or a vendor of the IoT device (Chen: para.0030 “Users may be considered an operator of end devices 150. For example, a user may be a network administrator, a customer, an IoT device manufacturer, a third party (e.g., a vendor, a merchant, a potential customer), and so forth”).

Regarding Claim 15, Chen discloses A method for dynamically adding capabilities of an internet-of- things (IoT) device (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.”) to a cloud driver (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0016 “Service network 120 may have multiple network elements including, but not limited to, a data service platform 122 and an IoT portal 124.”, para.0022 “For example, service network 120 may include … a cloud network” Fig. 2, data service platform 122), comprising: 
providing the IoT device (IoT device 140), wherein the IoT device forms an IoT system (Chen: para.0026 “IoT device 140 may include a component (e.g., a Global Positioning System (GPS) chipset, etc.) that provides location-aware functionality.” Para.0015 “The dynamic model may include a compilation of capabilities associated with the IoT device.” the iot system is defined as having a single iot device, therefore iot device 140 is the iot system.)
 the IoT device is configured to be communicatively connected to the cloud driver at a cloud network (Chen: Fig. 1 data service platform 122 and IOT Portal 124, para.0022 “For example, service network 120 may include … a cloud network” Fig. 2, data service platform 122) at the cloud network (Chen: para.0027 “ For example, IoT device 140 may transmit IoT data to data service platform 122 as a part of an IoT data service and receive data from IoT portal 124 as a part of an IoT management service. “ Chen: para.0022 service network 120 can be cloud network, which includes IoT portal 124 in Fig. 1.) and 
to provide a plurality of capabilities (Chen: para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122. IoT data stream 506 may be provided in a customer format (e.g., not normalized) that includes capabilities associated with the IoT data and other metadata.”), and 
wherein the IoT device is configured to be communicatively connected to the cloud driver at the cloud network (Chen: para.0027 “ For example, IoT device 140 may transmit IoT data to data service platform 122 as a part of an IoT data service and receive data from IoT portal 124 as a part of an IoT management service. “, para.0022 “For example, service network 120 may include … a cloud network” the data service platform 122 is in a service network 120, which is situated in a cloud network, and is able to receive data from iot device 140, therefore they are communicatively connected.); 
defining, at a computing device (end device 150), the capabilities of the IoT device (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. It can be seen in the first table on pg. 11 that the data format for the sensor is set in JSON Schema, and further shown in each configuration in the document the JSON schema that defines the device outputs.) 
and the computing device is not a part of the IoT system (Chen: Fig. 5 para.0052-para.0053 “As shown in FIG. 5, a resource manager 520 may communicate with end devices 150 and/or applications 152. For example, resource manager 520 may receive, from end devices 150, configuration information 502, such as IoT device registration information, model syntax information, and data formats for IoT devices 140.” para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122.” as defined above, the IoT system is only described as comprising a single IoT device.  As the computing device 150 is not a part of IoT device 140, computing device 150 is not a part of the IoT system.)
sending the capabilities of the IoT device from the computing device to a cloud driver at the cloud network (Chen: para.0022 service network 120 can be cloud network)  (Chen: para.0024 “Users of IoT portal 124 may manage (e.g., configure, issue commands, update, monitor, etc.) IoT devices 140 and device models (e.g., dynamic data models) via end devices 150.” Advantech pg. 11 “Data Format (specified in JSON Schema)”. The capabilities of the iot devices are designed on end devices 150, and communicated to IOT Portal 124), 
such that the capabilities of the IoT device are added in the cloud driver to be accessible to an end user of the IoT device (Chen para.0047 “Public model catalog 340 may include data models for access by any customer (e.g., any customer of the service provider). For example, models in public model catalog 340 may include models submitted by customers and approved by a standards body, as described further herein.” Customers have access to the models, which contain capability information, para.0015. ); 
wherein the cloud driver is further configured to remotely communicate with the IoT device based on the capabilities of the IoT device (Chen: para.0054 “For example, IoT devices 140 may provide an IoT data stream 506 to data service platform 122. IoT data stream 506 may be provided in a customer format (e.g., not normalized) that includes capabilities associated with the IoT data and other metadata. “ adaptor 202 is part of  data service platform 122, as seen in fig. 2, and receives iot data from iot devices including capability information.)
While Chen discloses defining, at a computing device, the capabilities of the IoT device, sending the capabilities of the IoT device from the computing device to a cloud driver at the cloud network, such that the capabilities of the IoT device are added in the cloud driver to be accessible to an end user of the IoT device, Chen does not explicitly disclose defining, at a computing device, the capabilities of the IoT device in a human readable template format; wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; sending the capabilities of the IoT device in the human readable template format from the computing device to a cloud driver at the cloud network, such that the capabilities of the IoT device in the human readable template format are added in the cloud driver to be accessible to an end user of the IoT device and communication between the cloud driver and the IoT device is in a format different from the human-readable template format; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
Advantech discloses the capabilities of the IoT device in a human readable template format (Advantach pg. 11 “Data Format (specified in JSON Schema)” “These topics are used to control the digital outputs on the sensors that support them. These requests need to be published to the broker handling the Wzzard Sensor network.”, for example in pg. 14 shows in JSON Schema section, Bluetooth capabilties);
wherein communication between the broker and the IoT device is in a format different from the human-readable template format (Advantech: pg. 6 “This document contains the messaging details for accessing the published data and controls that are available on the Wzzard Sensor. The sensor uses the MQTT protocol containing data in a JSON format for all of the data being sent across the sensor network. MQTT is a lightweight broker based publish/subscribe messaging protocol designed for use on low bandwidth networks. JSON is an open standard format that contains data objects consisting of attribute-value pairs in human readable text..” it can be seen that the communication between the sensor the broker are in MQTT protocol, which is in JSON format and not JSON schema.).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine Chen with Advantech in order to incorporate the capabilities of the IoT device in a human readable template format and wherein communication between the broker and the IoT device is in a format different from the human-readable template format. 
It would have been obvious to one of ordinary skill in the art to perform Simple substitution of one known element, (i.e. unspecified model format of IoT devices and data format of communication between iot devices and cloud driver), for another, (i.e. JSON schema for model format) to obtain predictable results of defining a how a sensor is configured and how it communicates.
However Chen-Advantech does not explicitly disclose wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network; wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
Loeb discloses wherein the IoT device is a complex device (Loeb: para.0062 Fig. 2 “FIG. 2 is a diagram of an example advanced IoT environment 200 containing multiple IoT devices, appliances, and applications” the multiple Iot devices, appliances application is the IoT device) 
formed by a plurality of sensors and a plurality of actuators, interactive with one another (Loeb: para.0062 “For example, an advanced IoT environment may have multiple types of IoT sensors and actuators attached to appliances and devices (e.g., IoT devices) supporting multiple types of applications.”, para.0115 “Example use cases of an auto-profiling and cooperative IoT operation management system are described below. In an example use case, detection of air-conditioner performance degradation based on IoT sensor data profiling and interdependency analysis is performed to alert users and/or control the setting of IoT actuators automatically. Some advantages of using the profiling and IDG in this scenario are described below.” para.0077 “interdependency analysis; coordination of the control of remote IoT actuators (e.g., by sending control messages to actuators in response to detecting a pattern of data or a pattern of interdependency between data, states, and/or state transitions)” various types of sensors, can trigger actuator events to trigger and therefore are interactive.)
the sensors comprise a first sensor and a second sensor (Loeb: para.0062 “indoor location tracking device(s) 202; windows with contact sensor(s) 204 (similarly, doors can have contact sensors);” para.0070 “In an example, an indoor temperature sensor in a smart IoT device 406 may produce temperature readings which may be communicated to environment IoT sensor behavior model profiler 408 as environment sensor data” the system supports the use of various types of sensors, shows in Fig. 4 and 2.), 
the actuators comprise a first actuator and a second actuator (Loeb: para.0062 “local heater(s) for remote room(s) 206; fan(s) to lower temperature 208; smart vent control(s) 210; heat generating appliance(s) 212 such as a range; shut off vent control(s) 214; and/or fitness equipment such as a treadmill 216”  vents, heaters, and other actuators can be triggered based on sensor data.), 
the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.), 
the capabilities of each of the actuators comprise an action (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree., or send a signal to turn off smart lighting in a particular room). The profiling and action control manager system 500 may include external apps and services 522.” the actuators have associated controllable actions.),  
the action of the first actuator is configured to create the triggering condition of the first sensor (Loeb: para.0080 “The profiling and action control manager system 500 may include environment, appliance and device actuators 506, which may include any controllable actions or settings associated with IoT devices 504 (e.g., send a signal to set a smart thermostat to 74.degree”  the action of a first actuator can cause a thermostat temperature change.  This for example could affect the indoor temperature sensor), and 
the event of the second sensor is configured to trigger the action of the second actuator (Loeb: para.0138 “In another example use case, multiple types of sensors from multiple types of applications, such as fitness and energy management, may be combined to automatically adjust IoT configurations based on interdependence between user activities, devices and environment conditions. For example, when a user is engaging in high intensity exercise, the user's behavior measurement (e.g., heartbeat, pulse rate, steps per minute, current mode, intensity setting on a smart treadmill, and/or other measure of user exercise behavior)” para.0162 "In example case 802, when the user interacts 814 with the system by using a treadmill in extensive exercise mode, the user's pulse rate may increase over a threshold value (e.g., 100 beats per minute), which may trigger the system to lower the temperature of the thermostat 816 (e.g., from 70.degree. to 60.degree.).” the pulse sensor for example can have a triggering condition of a threshold pulse, which then causes the event of a thermostat change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech and Loeb in order to incorporate wherein the IoT device is a complex device formed by a plurality of sensors and a plurality of actuators, interactive with one another, the sensors comprise a first sensor and a second sensor, the actuators comprise a first actuator and a second actuator, the capabilities of each of the sensors comprise a triggering condition and an event triggered by the triggering condition, the capabilities of each of the actuators comprise an action, the action of the first actuator is configured to create the triggering condition of the first sensor, and the event of the second sensor is configured to trigger the action of the second actuator.
One of ordinary skill in the art would have been motivated to combine and apply the techniques of Chen-Advantech to Loeb because of the expected benefit of using a known technique to improve similar devices in the same way.  Chen-Advantech shows advancement in the art in the field of IoT devices by managing devices over a remote network, such as in Chen para.0013-para.0015.  It would have been obvious to apply this technique to Loeb which teaches a base device, i.e. IoT device (Loeb: para.0062.), that is same type of device that is improved upon in by the teachings of Chen.  Therefore it would have been obvious to apply the teachings of Chen that is known to improve IoT devices to the IoT devices of Loeb.
However Chen-Advantech-Loeb does not explicitly disclose wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
Seidman discloses the computing device (Seidman: Fig.1:105, para.0023 “Applications server 104, which may be one or more computer devices or instantiated virtually in a cloud, can provide for access to the operating system of web service platform server 103 for platform administrators, and can alternatively or cumulatively provide a portal for end nodes 100 via user/control/client/access devices (“access devices”) 105. In some approaches, the portal will be a web portal. As drawn, access devices 105 comprise a smartphone and a desktop computer.”), 
the cloud network (Seidman: Fig. 1:102, para.0022 “Device server 101 is in communication with a web service platform server 103 which may also be one or more physical computer devices or instantiated virtually in cloud 102.” ) and 
the IoT device (Seidman: Fig.1:105 “FIG. 1 illustrates an end-to-end IoT platform providing intelligent functionality to multiple end nodes 100 through one or more servers and/or user/client/access devices. As illustrated, end nodes 100 are devices, such as cameras, sensors, power outlets, and household appliances (among others), that are connected to a device server 101, which may be one or more physical computer devices or instantiated virtually in cloud 102” each end node 100 device is an iot device in the end to end iot platform.)
are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network (Seidman: fig. 1 para.0023 “As such, access devices 105 in FIG. 1 are meant to illustrate the fact that the access devices 105 can provide connectivity to end nodes 100, e.g., via a web portal in a basic web browser running on any computer, or via an app on a smartphone specifically designed for that purpose. Access devices 105 can comprise any device capable of instantiating a web portal, and more generally can be any device capable of accessing the Internet. ... In some approaches, the applications server 104 communicates with the web service platform sever 103 via a unified web service application program interface (API) 106. …Application server 104 could alternatively communicate directly with device server 101 via unified web service API 106, and the functionality of device server 101 and web service platform server 103 could be provided by a single server. Additionally, in some embodiments, the functionality of the device server 101, the web service platform server 103, and the application server 104 could be provided by a single server.” it can be seen in the above sections, that access devices 105 and iot devices 100, are separated by cloud network 102, as established in para.0022 “in cloud 102”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen-Advantech-Loeb with Seidman in order to incorporate wherein the computing device, the cloud network and the IoT device are configured to be communicatively connected sequentially such that the computing device is separated from the IoT device by the cloud network.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing additional management services at the cloud network as well as offloading processing of iot device data to the cloud (Seidman: para.0022-para.0023, para.0029, para.0057)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei US 2017/0017354 A1 Method and Apparatus for an Internet of Things Controller for adapting IoT interfaces for sensor/actuators, para.0144, para.0004-para.0005.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453